     Case 3:20-cv-00330-LRH-EJY Document 95 Filed 09/07/21 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4    TURKIEY IHRACAT KREDI                                  Case No. 3:20-cv-00330-LRH-EJY
      BANKASI, A.S.,
 5
                    Plaintiff,
 6
            v.
 7
      NATURE’S BAKERY, LLC f/k/a BELLA
 8    FOUR BAKERY, INC.,
 9                  Defendant.
10    NATURE’S BAKERY, LLC f/k/a
      BELLA FOUR BAKERY, INC.,
11                                                                        ORDER
                    Third Party Plaintiff,
12
             v.
13
      INTRANSIA LLC,
14
                Third Party Defendant.
15    INTRANSIA LLC,
16                  Counterclaimant,
17           v.
18    NATURE’S BAKERY, LLC f/k/a
      BELLA FOUR BAKERY, INC., and
19    DOES I-X, inclusive,
20              Counterdefendants.
      INTRANSIA LLC,
21
                    Cross Claimant,
22
             v.
23
      TURKIYE IHRACAT KREDI
24    BANKASI, A.S., and DOES XI-XX,
      inclusive,
25
                    Cross Defendants.
26

27          Pending before the Court is Nature’s Bakery, LLC’s Motion for Extension of Time to File
28   its Reply Brief in Support of the Motion for Sanctions (Second Request). ECF No. 92. In its Motion,
                                                     1
     Case 3:20-cv-00330-LRH-EJY Document 95 Filed 09/07/21 Page 2 of 2




 1   Nature’s Bakery recognizes that it is seeking a second one-week extension to file its Reply. Id. at 2.

 2   The Motion, however, does not explain what “other professional obligations” Nature’s Bakery’s

 3   lead counsel is facing preventing the timely filing of its Reply. Id. at 2-3. Plaintiff filed its Response

 4   on September 6. ECF No. 94. Plaintiff argues that Nature’s Bakery’s failure to offer any support

 5   for the second requested extension, especially when other counsel for Nature’s Bakery are available

 6   to draft the Reply, establishes an insufficient basis to grant the requested extension.

 7          The Court recognizes that Nature’s Bakery did not provide information sufficient for Plaintiff

 8   to understand and consider the reason for the additional requested extension, which ordinarily should

 9   be provided especially when multiple attorneys are involved on behalf of a client, one of whom—

10   not lead counsel—drafted prior pleadings. However, given the very brief extension request, the

11   Court will not deny the request. The Court cautions counsel for all parties, including Nature’s

12   Bakery, that more transparent bases for requested extensions are highly advised.

13          Accordingly, IT IS HEREBY ORDERED that Nature’s Bakery, LLC’s Motion for Extension

14   of Time to File its Reply Brief in Support of the Motion for Sanctions (Second Request) (ECF No.

15   92) is GRANTED.

16          Dated this 7th day of September, 2021.

17

18
                                                    ELAYNA J. YOUCHAH
19                                                  UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
                                                        2
